DETAILED ACTION
Amendment received on December 10, 2021 has been acknowledged. Claims 1, 5, 6, 10, 13, 17, and 19 have been amended and entered. Therefore, claims 1-20 are pending. 
Response to Amendment
Amendments are sufficient to overcome 35 USC 101 rejection, because the unlocking of the storage device integrates the abstract idea of business relations into a practical application of authorizing the sale and access of age-restricted items from a locked storage device.  Amendments also overcome prior art references of record.
Response to Arguments
Applicant’s arguments, see Remarks, filed December 10, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 101 and 35 USC 103 rejections of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.



Reasons for Allowance
The most remarkable prior arts on record are to Katayama U.S. Patent Application Publication 2019/0259014 and Recktwald et al. U.S. Patent #6,439,345. 
Katayama is directed to an age verification system includes a management apparatus and a mobile terminal. The management apparatus transmits a request signal including image data. The mobile terminal includes a communication unit, a display unit, an operation unit, and a response processing unit. The communication unit receives the request signal from the management apparatus. The display unit displays an age verification screen by using the image data included in the request signal. The operation unit receives an operation input by a confirmer when the age verification screen is viewed by the confirmer, as an age verification result. The response processing unit transmits a response signal including the age verification result to the management apparatus. Katayama, Abstract.
Recktwald et al. is directed to an item processing kiosk is located in or near a pickup area and (i) displays selections allowing a customer to choose whether the customer is picking up or dropping off an item (ii) in response to the customer selecting one of the displayed selections, displays a request for the customer to enter a customer and item identification, and (iii) in response to the customer entering the customer and item identification, electronically transmits a message to a remote stock room terminal. The message designates whether it is to be picked up or dropped off. The message is arranged to cause the stock room terminal to identify the customer and the item. A stock room attendant picks up the item from, or delivers the item to, the customer, as appropriate. Recktwald, Abstract. 
Katayama nor Recktwald teach the limitations of the claimed invention, where a locking storage device storing the sale-restricted item, is unlocked to obtain the sale-restricted item responsive to the authorization of the completion of the transaction. Moreover, none of the prior art of record remedies the deficiencies found in Katayama and Recktwald or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boyd et al. U.S. Patent Application Publication 2017/0221060 discusses an authenticated purchase of restricted items.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687